DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Status of Claims
This Office Action is in response to the application filed on 06/28/2022. Claims 1-6, 21-34 are presently pending and are presented for examination. Claims 7-20 were cancelled. Claims 25-34 have been added. Claims 1, 5, and 21-23 were amended. 
Reply to Remarks
Applicant’s amendments, filed on 06/28/2022, with respect to the rejection(s) of claims 1-6, and 21-34 under § 101, Claim Objections, and § 112 for claims 13, 21, and 8-17 and have been fully considered and are persuasive. 
Applicant’s arguments, see Applicant's Remarks Pages 4-6, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1-6, and 21-34 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Juliver, Wolf, Rakah, Fowe and Ricci, for claims 1, 2, 5, 6, 23, and 24; Juliver, Wolf, Rakah, Fowe, Ricci, and Kazunori, for claim 3; Juliver, Ikeda, Wolf, Rakah, Fowe and Ricci for claim 4; Juliver, Wolf, Rakah, Fowe, Ricci, and Nix for claim 21; Juliver, Wolf, Rakah, and Ricci, for claims 22, and 26-28; Juliver, Wolf, Rakah, Ricci, and Ohtake, for claim 25, 31, and 33; Juliver, Wolf, Rakah, Ricci, and Aisu for claim 29; Juliver, Wolf, Rakah, Ricci, and Dyer, for claim 30; Juliver, Wolf, Rakah, Ricci, Ohtake, and Dyer, for claim 32; Juliver, Wolf, Rakah, Ricci, Ohtake, and Fowe for claim 34. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Juliver et al., US 20120041675 Al, in view of Wolf et al., US 20140084654 Al, Rakah et al, US-20180211541-Al, Fowe, US-20160349067-Al, and Ricci, US-20140309789-A1, hereinafter referred to as Juliver, Wolf, Rakah, Fowe and Ricci. 
As per claim 1
Juliver discloses receiving a first transportation request for a first customer (first client,
Communication of client's requests to vehicle, client selects pick-up and drop-off location - See
at least Juliver Fig. 4 (222 and 223) and ¶39, ¶88), the first transportation request comprising a
travel parameter of the first customer having information that is indicative of a physical
limitation of the first customer (client can choose from a plethora of options to insure that a
vehicle conforms to their requirements - See at least Juliver Fig.3 (230) and ¶39, ¶102),
determining a suitable vehicle configuration based on the travel parameter (The client can select
from one or many options, or chose no options, to insure that a vehicle conforms to the extent
possible to the client's specific requirements--e.g., obtaining a vehicle that is air-conditioned,
handicap-accessible, of a certain size, or that meets certain minimum requirements or sets of
requirements, The transportation service provider system 24 selects an available taxi closest to
the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and
¶109), identifying a first available vehicle having a seat or space satisfying the suitable vehicle configuration (Transportation service provider selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109), determining a rule based on the travel parameter (The client can select from one or many options, or chose no options, to insure that a vehicle conforms to the extent possible to the client's specific requirements--e.g., obtaining a vehicle that is air-conditioned, handicap-accessible, of a certain size, or that meets certain minimum requirements or sets of requirements, The transportation service provider system 24 selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109), transmitting, based on receiving the travel parameter, instructions (specify particular vehicle or driver attributes for trips; reserve a vehicle by pre-booking a dispatch; Sending request to the driver - See at least Juliver ¶68, ¶69, and ¶72), of the physical limitation, to satisfy the suitable vehicle configuration associated with the physical limitation, of the physical limitation (The client can select from one or many options, or chose no options, to insure that a vehicle conforms to the extent possible to the client's specific requirements--e.g., obtaining a vehicle that is air-conditioned, handicap-accessible, of a certain size, or that meets certain minimum requirements or sets of requirements, The transportation service provider system 24 selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109), receiving a route selection (Ride share service transmitting an optimal route to the driver, client selects pick-up and drop-off location - See at least Juliver Fig. 4 (222 and 223) and ¶104).
Juliver does not disclose for the first available vehicle, to the first available vehicle to automatically reconfigure the seat or space to satisfy the suitable vehicle configuration, automatically reconfiguring the seat or space to satisfy the suitable vehicle configuration based on the instructions, transmitting instructions to reserve the seat or space satisfying the suitable vehicle configuration; determining that a route reserved for a second customer needs to be adjusted based on the route selection and rule assigning a higher weighting factor to the first customer, wherein the higher weighting factor is determined based on a machine learning algorithm; storing an indication, of the first customer, receiving a second transportation request for the first customer; and automatically determining a second available vehicle, of the first customer using the stored indication, of the first customer. 
Wolf teaches to automatically reconfigure the seat or space to satisfy the suitable vehicle configuration; automatically reconfiguring the seat or space to satisfy the suitable
vehicle configuration based on the instructions (A folding of the vehicle seat takes place automatically, semi-automatically or manually - See at least Wolf ¶8).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Wolf teaches a vehicle, that can be used for rideshare, with automatic
folding seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by an automated seat folding and stowage mechanism, as taught
by Wolf, to create more space in the vehicle for the client's wheel chair, or medical equipment.
However, Rakah teaches for the first available vehicle, a first available vehicle, to the first available vehicle (first ride sharing vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9), transmitting instructions to reserve the seat or space satisfying the suitable vehicle configuration (send ride service assignments (for example, including pick-up and drop-off location information) to driver devices 120D and 120E – Rakah ¶83); storing an indication, of the first customer (For example, in some embodiments, ride sharing management server 150 may be configured to: ... send ride service assignments, Database 170 may be configured to store user account information ... Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding starting point and desired destination information, user input regarding various service parameters - Rakah Fig 1 and ¶83 and ¶84); receiving a second transportation request for the first customer; and automatically determining a second available vehicle (Such an indication may be received from one or more devices (such as mobile communications device 200) associated with the user. Additionally or alternatively, such an indication may be received from one or more devices (such as mobile communications device 200) associated with a driver of the vehicle (e.g., if the user failed to indicate s/he had any luggage when submitting a ride request). In such an embodiment, server 150 may cancel one or more additional assignments to the vehicle and re-assign a second rideshare vehicle in order to enable the vehicle to pick-up the luggage. parameters - Rakah Fig 1 and ¶181); of the first customer (first rides haring vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9), using the stored indication (For example, in some embodiments, ridesharing management server 150 may be configured to: ... send ride service assignments, Database 170 may be configured to store user account information ... Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding starting point and desired destination information, user input regarding various service parameters - Rakah Fig 1 and ¶83 and ¶84), of the first customer (first rides haring vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rakah teaches a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions, as taught by Rakah, to
ensure that based on the requirements of the first passenger, they are able to acquire a second
vehicle to take them to their destination.
However, Fowe discloses determining that a route reserved for a second customer needs
to be adjusted based on the route selection (A prioritized routing strategy prioritized routing assigns each passenger (and therefore each destination) a priority. The route generated is then based off this priority list - See at least Fowe Fig. 2 (S209) ¶30 and ¶44).
As a result, Juliver discloses a ride share system to meet the client's needs and Fowe
teaches a rideshare service that adjusts the routes of its primary and secondary customers but
gives routing priority and preferential treatment to the primary customer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the ride-share service that meets a
client's needs as disclosed in Juliver by a rideshare service that selects private routes based on
preferential treatment for the primary customer and adjusts the route of the second customer
accordingly, as taught by Fowe, to enhance the exclusivity and value of the ride service and
private navigation routes for a primary customer. This system could also benefit the rideshare
service by improving navigational efficiency.
	However, Ricci teaches and rule assigning a higher weighting factor to the first customer, wherein the higher weighting factor is determined based on a machine learning algorithm (a first priority of the first identified vehicle occupant and a second priority of the second identified vehicle occupant; when the first priority is greater than the second priority, generating, by the microprocessor executable home automation module, a handicapped driver discount, wherein the devices are at least one of (a) in a different second vehicle, The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element - Ricci ¶8, ¶88, ¶106, and ¶132).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rucci teaches a method and system for rideshare vehicular control that utilizes machine learning to transmit instructions based on passenger hierarchy. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver with a method and system for rideshare vehicular control that utilizes machine learning to transmit instructions based on passenger hierarchy, as taught by Rucci, to determine one or more alternate routes to a destination of the vehicle, see Rucci ¶85.
As per claim 2
Juliver does not disclose wherein reconfiguring the seat or space occurs includes collapsing or folding of the seat.
However, Wolf discloses wherein reconfiguring the seat or space occurs includes
collapsing or folding of the seat (A folding of the vehicle seat takes place automatically, semiautomatically or manually - See at least Wolf ¶8).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Wolf teaches a vehicle, that can be used for rideshare, with automatic
folding seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by an automated seat folding and stowage mechanism, as taught
by Wolf, to create more space in the vehicle for the client's wheel chair, or medical equipment.
As per claim 5
Juliver further discloses determining a set of potential routing solutions (Vehicle's dispatch instructions for an appropriate location - See at least Juliver ¶37 and ¶101); displaying a subset of the set potential routing solutions (Transmitting and displaying
routing information for the driver - See at least Juliver ¶55 and ¶136);
determining the rule associated with the travel parameter; the rule not being the suitable
vehicle configuration, wherein the set of potential routing solutions is based on the rule (The
client can select from one or many options, or chose no options, to insure that a vehicle
conforms to the extent possible to the client's specific requirements--e.g., obtaining a vehicle that
is air-conditioned, handicap-accessible, of a certain size, or that meets certain minimum
requirements or sets of requirements, The transportation service provider system 24 selects an
available taxi closest to the pick-up location that meets the criteria specified by the client - See at
least Juliver ¶37, ¶102, and ¶104).
Juliver does not disclose using the first available vehicle.
However, Rakah teaches using the first available vehicle (first ridesharing vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rakah teaches a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions, as taught by Rakah, to
ensure that based on the requirements of the first passenger, they are able to acquire a second
vehicle to take them to their destination.
As per claim 6
Juliver further discloses reserving the seat or space satisfying the suitable vehicle
configuration comprises reserving a second or third seat in addition to seat or space when the
physical limitation of the first customer includes the use of a wheelchair (Travel parameter
associated with the client's needs such as numbers of passengers, etc. - See at least Juliver ¶52).
As per claim 23
Juliver discloses [a] system, comprising: a processor; and a memory including
instructions that, when executed by the processor cause the system to (Central processing unit
and memory- See at least Juliver Fig 2 (104 and 108) and ¶50), receive a first transportation request for a customer (Communication of client's requests to vehicle - See at least Juliver Fig.3
(230) and ¶88), the first transportation request comprising a travel parameter of the first
customer having information that is indicative of a physical limitation of the first customer
(Transmission of client's requirements to the vehicle - See at least Juliver Fig.3 (230) and ¶102),
determine a suitable vehicle configuration based on the travel parameter; identify a, having a seat
or space satisfying the suitable vehicle configuration (Transportation service provider selects an
available taxi closest to the pick-up location that meets the criteria specified by the client - See at
least Juliver ¶102 and ¶109), determining a rule based on the travel parameter (The client can selecfrom one or many options, or chose no options, to insure that a vehicle conforms to the extent possible to the client's specific requirements--e.g., obtaining a vehicle that is air-conditioned, handicap-accessible, of a certain size, or that meets certain minimum requirements or sets of requirements, The transportation service provider system 24 selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109); receive a route selection from a set of potential routing solutions
(Delivering dispatch instructions to the driver, pick-up and drop-off location - See at least
Juliver Fig. 4 (222 and 223) and ¶104), of the physical limitation, to satisfy the suitable vehicle
configuration associated with the physical limitation, of the physical limitation (The client can
select from one or many options, or chose no options, to insure that a vehicle conforms to the
extent possible to the client's specific requirements--e.g., obtaining a vehicle that is airconditioned, handicap-accessible, of a certain size, or that meets certain minimum requirements or sets of requirements, The transportation service provider system 24 selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109).
Juliver does not disclose first available vehicle, for the first available vehicle, to the first available vehicle; transmit instructions to reserve the seat or space satisfying the suitable vehicle configuration storing an indication; automatically reconfiguring the seat or space to satisfy the suitable vehicle configuration based on the instructions; determining that a route reserved for a second customer needs to be adjusted based on the route selection and rule assigning a higher weighting factor to the first customer, wherein the higher weighting factor is determined based on a machine learning algorithm; receive a second transportation request for the first customer; and automatically determining a second available vehicle; of the first customer, of the first customer using the stored indication, of the first customer. 
Wolf teaches to reconfigure the seat or space to satisfy the suitable vehicle configuration; automatically reconfiguring the seat or space to satisfy the suitable vehicle configuration based on the instructions (A folding of the vehicle seat takes place automatically, semi-automatically or manually - See at least Wolf ¶8).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Wolf teaches a vehicle, that can be used for rideshare, with automatic
folding seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by an automated seat folding and stowage mechanism, as taught
by Wolf, to create more space in the vehicle for the client's wheel chair, or medical equipment.
However, Rakah teaches first available vehicle, to the first available vehicle (first ride sharing vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9),
transmit instructions to reserve the seat or space (send ride service assignments (for example,
including pick-up and drop-off location information) to driver devices 120D and 120E - Rakah
¶83); store an indication, of the first customer (For example, in some embodiments, rides haring
management server 150 may be configured to: ... send ride service assignments, Database 170
may be configured to store user account information ... Database 170 may further be configured
to store various ride requests received from user devices 120A-120C and corresponding starting
point and desired destination information, user input regarding various service parameters -
Rakah Fig 1 and ¶83 and ¶84); receive a second transportation request for the first customer; and automatically determining a second available vehicle (Such an indication may be received from one or more devices (such as mobile communications device 200) associated with the user. Additionally or alternatively, such an indication may be received from one or more devices (such as mobile communications device 200) associated with a driver of the vehicle (e.g., if the user failed to indicate s/he had any luggage when submitting a ride request). In such an embodiment, server 150 may cancel one or more additional assignments to the vehicle and re-assign a second rideshare vehicle in order to enable the vehicle to pick-up the luggage. parameters - Rakah Fig 1 and ¶181); using the stored indication (For example, in some embodiments, ride sharing management server 150 may be configured to: ... send ride service assignments, Database 170 may be configured to store user account information ... Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding starting point and desired destination information, user input regarding various service parameters - Rakah Fig 1 and ¶83 and ¶84), of the first customer (first ridesharing vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rakah teaches a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by a rideshare management method and system where multiple vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions, as taught by Rakah, to
ensure that based on the requirements of the first passenger, they are able to acquire a second
vehicle to take them to their destination.
However, Fowe discloses determining that a route reserved for a second customer needs
to be adjusted based on the route selection (A prioritized routing strategy prioritized routing assigns each passenger (and therefore each destination) a priority. The route generated is then based off this priority list - See at least Fowe Fig. 2 (S209) ¶30 and ¶44).
As a result, in Juliver discloses a ride share system to meet the client's needs and Fowe
teaches a rideshare service that adjusts the routes of its primary and secondary customers but
gives routing priority and preferential treatment to the primary customer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the ride-share service that meets a
client's needs as disclosed in Juliver by a rideshare service that selects private routes based on
preferential treatment for the primary customer and adjusts the route of the second customer
accordingly, as taught by Fowe, to enhance the exclusivity and value of the ride service and
private navigation routes for a primary customer. This system could also benefit the rideshare
service by improving navigational efficiency.
	However, Ricci teaches and rule assigning a higher weighting factor to the first customer, wherein the higher weighting factor is determined based on a machine learning algorithm (a first priority of the first identified vehicle occupant and a second priority of the second identified vehicle occupant; when the first priority is greater than the second priority, generating, by the microprocessor executable home automation module, a handicapped driver discount, wherein the devices are at least one of (a) in a different second vehicle, The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element - Ricci ¶8, ¶88, ¶106, and ¶132).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rucci teaches a method and system for rideshare vehicular control that utilizes machine learning to transmit instructions based on passenger hierarchy. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver with a method and system for rideshare vehicular control that utilizes machine learning to transmit instructions based on passenger hierarchy, as taught by Rucci, to determine one or more alternate routes to a destination of the vehicle, see Rucci ¶85.
As per claim 24
Juliver does not disclose wherein the system is adapted to reconfigure the seat or space
occurs automatically and includes at least one of: collapsing or folding of the seat or adding or
removing the seat.
However, Wolf teaches wherein the system is adapted to reconfigure the seat or space
occurs automatically and includes at least one of: collapsing or folding of the seat or adding or
removing the seat (A folding of the vehicle seat takes place automatically, semi-automatically or
manually - See at least Wolf ¶8).
Claim 24 includes two main limitations that are connect by the word "or" that means that
the prior art need only teach one of the limitations to read on the claim since the limitations are
claimed in the alternative.
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Wolf teaches a vehicle, that can be used for rideshare, with automatic
folding seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by an automated seat folding and stowage mechanism, as taught
by Wolf, to create more space in the vehicle for the client's wheel chair, or medical equipment.
Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Juliver, Wolf, Rakah, Fowe and Ricci as applied to claim 2 above, and further in view of Kazunori et al., JPH10315807A ("Kazunori"). An English translation of Kazunori is provided.
As per claim 3
Juliver does not specifically disclose wherein reconfiguring the seat or space comprises
adding or removing the seat from the first available vehicle. However, Kazuroni discloses this
limitation (Removing a seat from inside a vehicle - See at least Kazuroni Fig. 7, Abstract, and
Page 5 Lines 12-13).
As a result, in Juliver discloses a ride share system to meet the client's needs and
Kazunori teaches a vehicle with the capacity to be used as a ride share transport that has
removable seats.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ride-share service that
meets a client's needs as disclosed in Juliver by a vehicle, that can be used for rideshare, with
removable seats, as taught by Kazunori, to add flexibility to the internal configuration of the
rideshare vehicle, creating space for medical equipment, wheelchairs, or luggage. A mechanism
that folds the seat may not necessary also be able to remove the seat, thus requiring the addition
of Kazuroni.
Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Juliver, Wolf, Rakah, Fowe and Ricci as applied to claim 2 above, and further in view of Ikeda et al., US 10628758 B2, hereinafter referred to as Ikeda.
As per claim 4
Juliver does not disclose identifying the first available vehicle comprises determining if the seat or space satisfying the suitable vehicle configuration has been reserved by another passenger.
However, Ikeda teaches identifying, vehicle comprises determining if the seat or space
satisfying the suitable vehicle configuration has been reserved by another passenger (More
particularly, in step S408, the product generating unit 123 judges whether the updated schedule
block satisfies seating (or riding) capacity constraints of the vehicle n, because the number of
passengers should not exceed the seating (or riding) capacity of the vehicle n - See at least Ikeda Column 14 Line 29- 31 & Column 19 Lines 46-48).
Juliver discloses the identification of available seats. Ikeda teaches measuring and
accounting of the number of available seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders taught by Juliver by the measuring and accounting of the number of available seats,
as taught by Ikeda, so that the vehicle can measure and transmit to the ride share service how
many passengers occupy the vehicle.
However, Rakah teaches the first available vehicle (first ridesharing vehicle will arrive to a first pick-up location assigned to a first user - Rakah ¶9).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rakah teaches a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions, as taught by Rakah, to
ensure that based on the requirements of the first passenger, they are able to acquire a second
vehicle to take them to their destination.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Juliver, Wolf, Rakah, Fowe and Ricci, as per claim 1 above, and further in view of Nix et al, US-20190096250-Al, hereinafter referred to as Nix.
As per claim 21
Juliver further discloses transmitting instructions (specify particular vehicle or driver
attributes for trips; reserve a vehicle by pre-booking a dispatch; Sending request to the driver -
See at least Juliver ¶68, ¶69, and ¶72).
Juliver does not disclose to automatically reconfigure the first available vehicle based on
historical ride data and before receiving a ride request.
Wolf teaches to automatically reconfigure (A folding of the vehicle seat takes place
automatically, semi-automatically or manually - See at least Wolf ¶8).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Wolf teaches a vehicle, that can be used for rideshare, with automatic
folding seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by an automated seat folding and stowage mechanism, as taught
by Wolf, to create more space in the vehicle for the client's wheel chair, or medical equipment.
However, Rakah teaches the first available vehicle (first ridesharing vehicle will arrive to
a first pick-up location assigned to a first user - Rakah ¶9).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rakah teaches a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions, as taught by Rakah, to
ensure that based on the requirements of the first passenger, they are able to acquire a second
vehicle to take them to their destination.
However, Nix teaches based on historical ride data (the computing system can access
a rider profile associated with the rider that is maintained by the service provider and obtain one
or more profile attributes and/or settings from the rider profile that may be relevant to an autonomous vehicle assignment determination ... type of vehicle a rider generally requests
(e.g., wheelchair accessible - Nix ¶70).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Nix teaches systems and methods for a rideshare system that calculates
routes based on rider profile data that acts as historical data.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by systems and methods for a rideshare system that calculates
routes based on rider profile data, as taught by Nix, to improve the speed and efficiency of
addressing previous users rideshare experiences.
Claims 22, 26, 27 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over
Juliver, and in view of Wolf, Rakah, and Ricci. 
As per claim 22
Juliver discloses receiving a first transportation request for a first customer (first client,
Communication of client's requests to vehicle, client selects pick-up and drop-off location – See at least Juliver Fig. 4 (222 and 223) and ¶39, ¶88), the transportation request specifying at least an origin, a destination (Client selects pick-up and drop-off location - See at least Juliver Fig. 4 (222 and 223 ), and ¶89 and ¶100), a travel parameter associated with a special need of the first customer (Client specific requirements - See at least Juliver ¶102), and a time component (Pick-up time and urgency - See at least Juliver ¶52), the travel parameter comprising information indicative of a physical limitation of the first customer (Vehicle meets client's physical requirements - See at least Juliver ¶102), determining a suitable vehicle configuration based on the travel parameter (The client can select from one or many options, or chose no options, to insure that a vehicle conforms to the extent possible to the client's specific requirements--e.g., obtaining a vehicle that is air-conditioned, handicap-accessible, of a certain size, or that meets certain minimum requirements or sets of requirements, The transportation service provider system 24 selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109), identifying a first available vehicle having a seat or space satisfying the suitable vehicle configuration (Transportation service provider selects an available taxi closest to the pick-up location that meets the criteria specified by the client - See at least Juliver ¶102 and ¶109); determining a rule based on
the travel parameter for the available vehicle (Determining best transportation vehicle - See at
least Juliver ¶37 and ¶102), identifying a potential routing solution for the first customer based
on the rule (Determining which one of said transportation vehicles is best suited to provide said
trip and automatically transmitting dispatch instructions to said one transportation vehicle,
transmitting to the driver an optimal route, transmitting other information to the vehicle 's driver, delivered to the driver along with the dispatch request and other information, to the appropriate location and appropriate time - See at least Juliver ¶37, ¶101, and ¶104); receiving a route selection from the potential routing solution (Determining best transportation solution and dispatching request, an optimal route, and transmitting other information to the vehicle's driver to the appropriate location and appropriate time with the necessary routing information, whilst sending the driver route recommendations - See at least Juliver ¶37, ¶101, and ¶104);
reserving the route selection for the first customer (Determining best transportation
solution and dispatching request, an optimal route, and transmitting other information to the
vehicle's driver to the appropriate location and appropriate time with the necessary routing
information, whilst sending the driver route recommendations - See at least Juliver ¶37, ¶101, and ¶104), transmitting, based on receiving the travel parameter, instructions to the available
vehicle (specify particular vehicle or driver attributes for trips; reserve a vehicle by pre-booking
a dispatch; Sending request to the driver - See at least Juliver ¶68, ¶69, and ¶72).
Juliver does not disclose to automatically reconfigure the seat or space to satisfy the suitable vehicle configuration, to automatically reconfigure the seat or space; automatically reconfiguring the seat or space to satisfy the suitable vehicle configuration based on the instructions; determining that a second customer is assigned to the available vehicle and determining, based on the instructions, a re-assignment of the second customer to a second available vehicle; and determining that a route reserved for a third customer needs to be adjusted based on the route selection and the rule assigning a higher weighting factor to the first customer, wherein the higher weighting factor is determined based on a machine learning algorithm.
Wolf teaches to automatically reconfigure the seat or space to satisfy the suitable vehicle configuration, to automatically reconfigure the seat or space; automatically reconfiguring the seat or space to satisfy the suitable vehicle configuration based on the instructions (A folding of the vehicle seat takes place automatically, semi-automatically or manually - See at least Wolf ¶8).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Wolf teaches a vehicle, that can be used for rideshare, with automatic
folding seats.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by an automated seat folding and stowage mechanism, as taught
by Wolf, to create more space in the vehicle for the client's wheel chair, or medical equipment.
However, Rakah teaches determining that a second customer is assigned to the available
vehicle (Although not depicted in FIG. 109, rides haring management server 150 may further reassign a second ridesharing vehicle to the second user. For example, ridesharing management
server 150 may predict when the second rides haring vehicle may pass the second pick-up
location and re-assign the second ridesharing vehicle when the predicted passing time is after
the predicted arrival time of the second user or after the planned pickup time of the second user -
Rakah ¶227 and Fig 10 A&B); and determining, based on the instructions, a re-assignment of the second customer to a second available vehicle (As further shown in example time line 1050, rides haring management server 150 may cancel the assignment of the first ride share vehicle to the second user and re-assign the second rides hare vehicle in order to minimize a total waiting time of the plurality of users -Rakah ¶232 (reconfiguring the seating will take time and cause the need to re-assign)).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rakah teaches a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver by a rideshare management method and system where multiple
vehicles and passengers are matched together based on the data they provide to deposit them at
multiple destinations and alter their routing based on traffic conditions, as taught by Rakah, to
ensure that based on the requirements of the first passenger, they are able to acquire a second
vehicle to take them to their destination.
However, Ricci teaches and determining that a route reserved for a third customer needs to be adjusted based on the route selection and the rule assigning a higher weighting factor to the first customer, wherein the higher weighting factor is determined based on a machine learning algorithm (a first priority of the first identified vehicle occupant and a second priority of the second identified vehicle occupant; when the first priority is greater than the second priority, generating, by the microprocessor executable home automation module, a handicapped driver discount, wherein the devices are at least one of (a) in a different second vehicle, The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element, For example, when a third vehicle occupant is a first passenger located in zone C 512C and a fourth vehicle occupant is a second passenger located in zone E 512E, the home automation module 2304 can send a query to the first and second passengers. The query can ask the first and second passengers whose home automation settings have priority and request that the passengers select one of the first passenger or the second passenger. - Ricci ¶8, ¶88, ¶106, ¶132, and ¶603).
Juliver discloses a rideshare system that matches vehicles with customers based on their
travel requirements. Rucci teaches a method and system for rideshare vehicular control that utilizes machine learning to transmit instructions based on passenger hierarchy. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the identification of suitable vehicles for special
needs riders disclosed in Juliver with a method and system for rideshare vehicular control that utilizes machine learning to transmit instructions based on passenger hierarchy, as taught by Rucci, to determine one or more alternate routes to a destination of the vehicle, see Rucci ¶85.
As per claim 26
Juliver further discloses wherein the rule indicates that vehicles used to transport the first customer have less than a threshold number of passengers in the vehicle (Vehicle data about the number of passengers in the vehicle, it is implicit in the paragraph that, since the vehicle monitors the number of passengers it knows at any time how many passengers are occupying seats, how many seats are available, and the rideshare service can compare the number of seats available to the number of seats the client needs to determine a suitable vehicle, the child would not be traveling alone - See at least Juliver ¶52).
As per claim 27
Juliver further discloses wherein the rule indicates that vehicles used to transport the first customer have additional space for any of medical equipment, a service animal, a baby stroller, a booster seat, and a baby car seat (A vehicle that meets the needs of the passengers such as child seat anchors or wheel chair-accessibility - See at least Juliver ¶52).
As per claim 28
Juliver further discloses wherein the rule that indicates the potential routing solution to be a new route starting at the origin and ending at the destination (Client can make alternations to the vehicle's route and generate a new route with an origin and destination - See at least Juliver ¶137).
Claims 25, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over
Juliver, Wolf, Rakah, and Ricci, as applied to claim 22, further in view of Ohtake et al.,
US20040006498Al, hereinafter referred to as Juliver, Wolf, Rakah, Ricci, and Ohtake.
As per claim 25
Juliver does not specifically discloses that wherein the rule is based on an estimated loading time and/or unloading time for the first customer.
However, Ohtake discloses wherein the rule that is based on an estimated loading time
and/or unloading time for the first customer (Loading and Unloading - See at least Ohtake ¶53).
As a result, in Juliver discloses a ride share system to meet the client's needs and Ohtake
teaches a rideshare service that drops off the client near the client's originally specified location
to facilitate entry and exit for an anticipated period of time.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the ride-share service that meets a
client's needs, as disclosed in Juliver, by a rideshare service that offers to load and unload
client's and their possessions in a manner that anticipated the time it would take to do so, as
taught by Ohtake, to improve the accuracy of the rideshare service and to avoid delaying services
meant for other clients.
As per claim 31
Juliver further discloses further comprising charging the first customer for the route selection, wherein an amount that the first customer is charged is based in part on the rule (fastest likely route (which may incur extra cost because it may not be shortest) - See at least Juliver ¶104).
As per claim 33
Juliver further discloses wherein the route selection is further based on reserved routes of a plurality of other customers (Pre-booked trips and new trip requests for a plurality of riders -
See at least Juliver ¶203 and ¶204).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Juliver, Wolf, Rakah, and Ricci, as applied to claim 22 above and further in view of Aisu et al., JP2002342873A, hereinafter referred to as Juliver, Wolf, Rakah, Ricci, and Aisu, English Language Translation provided.
As per claim 29
Juliver does not specifically disclose wherein the rule limits a number of times that the first customer can be transferred between vehicles. However, Aisu teaches wherein the rule limits a number of times that the first customer can be transferred between vehicles (The number of times of transfer can be specified, teaching a user specifying the maximum number of transfers that can be tolerated; thus limiting the number of vehicles and opportunities for passengers to transfer between vehicles - See at least see Aisu ¶87).
As a result, in Juliver discloses a rideshare service that meets the client's needs and Aisu teaches a rideshare service the limits the number of times a passenger is transferred between
vehicles.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the rideshare service that meet' s a
client's requirements as disclosed in Juliver by the rideshare service that limits the number of
times a passenger is transferred between vehicles, as taught by Aisu, to avoid inconveniencing
client's and improve efficiency by reducing the time used to transport a customer. Switching
passengers between vehicles, especially is they have large amounts of luggage or disabilities,
adds takes time and adds inefficiency in the system.
Claim 30, is rejected under 35 U.S.C. 103 as being unpatentable over Juliver, Wolf, Rakah, and Ricci, as applied to claim 22, and further in view of by Dyer et al, US-20190066515-Al, hereinafter referred to as Juliver, Wolf, Rakah, Ricci, and Dyer.
As per claim 30
Juliver does not specifically disclose further wherein the rule indicates that the first customer is to be loaded or unloaded at a specific location, the specific location not being a standard loading or unloading location. 
However, Dyer discloses wherein that the rule indicates the first customer is to be loaded or unloaded at a specific location, the specific location not being a standard loading or unloading
location (Dropping off the passenger at a location not specified in the routing information, while
a driver of a rides hare vehicle may load and unload a passenger at an unpredicted or previously specified location this does not mean that the location in question is near the client's desired pickup or drop-off point - See at least Dyer ¶17, ¶30, ¶56, ¶64).
As a result, in Juliver discloses a ride share system to meet the client's needs and Dyer teaches a rideshare service that drops off the client near the client's originally specified location
to facilitate safe entry and exit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the ride-share service that meets a
client's needs as disclosed in Juliver by a rideshare service that offers to load and unload client's
and their possessions near their specified location to facilitate safe entry and exit, as taught by
Dyer, to improve the flexibility and safety of the rideshare service by using nearby safe loading
and unloading locations that satisfy customers and count as completing the client's trip.
Claim 32, is rejected under 35 U.S.C. 103 as being unpatentable over Juliver, Wolf, Rakah, Ricci, and Ohtake, as applied to claim 31 above, and further in view of by Dyer et al, US- 20190066515-Al, hereinafter referred to as Juliver, Wolf, Rakah, Ricci, Ohtake, and Dyer.
As per claim 32
Juliver does not specifically disclose receiving information about a hazard associated with a loading or unloading location; and updating the rule associated with a passenger type based on the information.
However, Dyer discloses receiving information about a hazard associated with a loading
or unloading location (Dropping off the passenger at a location selected by the entity controlling
the vehicle, not the passenger, to avoid a loading or unloading hazard - See at least Dyer ¶15,
¶17, ¶16, ¶64, ¶68), and updating the rule associated with a passenger type based on the
information (This additional time may therefore take into account additional time needed for a
passenger to reach the vehicle due to crowds of people or vehicles. For instance, this may be
especially relevant at a transit location such as a train station or bus stop which may only be busy at specific times related to the schedule of the transit location. Additional time could be
added if a train or bus is running late. As noted above, this congestion and transit schedule
(train, bus, etc.) information may be stored in the map information and updated as new
information is received by the computing devices 110, In addition or alternatively, this
congestion and transit schedule information may be used to adjust the corresponding threshold
amount of time or type that is associated with a threshold amount of time for any of the possible
places ... passenger to enter or exit the vehicle due to congestion - Dyer ¶62 and ¶63).
As a result, in Juliver discloses a ride share system to meet the client's needs and Dyer
teaches a rideshare service that drops off the client near the client's originally specified location
to facilitate hazard free entry and exit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the ride-share service that meets a
client's needs as disclosed in Juliver by a rideshare service that offers to load and unload client's
and their possessions near their specified location to facilitate hazard free entry and exit, as
taught by Dyer to improve the flexibility and safety of the rideshare service by using nearby
hazard free loading and unloading locations that satisfy customers and count as completing the client's trip.
Claim 34, is rejected under 35 U.S.C. 103 as being unpatentable over Juliver, Wolf, Rakah, Ricci, and Ohtake as applied to claim 25 above, and further in view of Fowe.
As per claim 34
Juliver further discloses and reserving the routing change selection for the second customer (Reserving a trip for multiple customers- See at least Juliver ¶203 and ¶204); but does not specifically discloses determining a routing change option for the second customer; receiving a routing change selection;
However, Fowe discloses determining a routing change option for the second customer (The route strategy may include a rider destination hierarchy. The rider destination hierarchy controls which destination is, or how multiple destinations are prioritized - See at least Fowe Fig. 2 (S209) ¶30 and ¶44); receiving a routing change selection (Transmitting instructions - See at least Fowe Fig. 2 (S209) ¶30 and ¶44).
As a result, in Juliver discloses a ride share system to meet the client's needs and Fowe
teaches a rideshare service that adjusts the routes of its primary and secondary customers but
gives routing priority and preferential treatment to the primary customer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the ride-share service that meets a
client's needs as disclosed in Juliver by a rideshare service that selects private routes based on
preferential treatment for the primary customer and adjusts the route of the second customer
accordingly, as taught by Fowe, to enhance the exclusivity and value of the ride service and
private navigation routes for a primary customer. This system could also benefit the rideshare
service by improving navigational efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668